Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 1, 2019

                                     No. 04-19-00349-CV

                         IN THE INTEREST OF A.L.R., A CHILD,
                                      Appellant

                   From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3688CCL
                       Honorable Sergio J. Gonzalez, Judge Presiding


                                        ORDER
       Appellant’s motion to file his brief late is GRANTED. Appellant’s brief was filed on July
31, 2019. Appellee’s brief is due on or before August 20, 2019.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court